Citation Nr: 1720958	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  13-16 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an increased rating in excess of 10 percent for patellofemoral syndrome of the right knee.

2. Entitlement to an initial rating in excess of 10 percent for right knee instability. 

3. Whether an April 2008 rating decision contained clear and unmistakable error (CUE) in denying an effective date earlier than February 8, 2005, for the grant of service connection for stomach ulcers.  

4. Whether an April 2008 rating decision contained CUE in denying an effective date earlier than February 8, 2005, for the grant of service connection for right knee strain.

5. Whether an April 2008 rating decision contained CUE in denying an effective date earlier than February 8, 2005, for the grant of service connection for inguinal hernia.

6. Whether an April 2008 rating decision contained CUE in denying an effective date earlier than February 8, 2005, for the grant of service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1993 to December 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2008, February 2012 and February 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In April 2015, the Veteran testified before a Veterans Law Judge via live videoconference.  A transcript of that hearing is associated with the Veteran's electronic claims file.  In November 2016, the Veteran was informed that the Veterans Law Judge who conducted his hearing is no longer available to participate in the appeal, and was afforded the opportunity to request a new hearing.  In December 2016, the Veteran responded that he did not wish to appear for another hearing, and to have the case considered based on the evidence of record. 

The Board notes that this matter previously came before the Board in September 2015, at which time it remanded all of the issues on appeal.  Specifically, at the time of the prior remand, the Board characterized the above CUE claims as claims for earlier effective dates only.  Specifically, the Board noted that per the holding in Rudd v. Nicholson, 28 Vet. App. 296 (2006), the only basis for challenging an effective date which was not timely appealed is on the basis of CUE, and therefore there can be no freestanding effective date claims.  The Board then concluded that since the claims on appeal were in appellate status, CUE was not for consideration as the Board would ultimately determine if the April 2008 decision was erroneous anyway.  

This was a mischaracterization by the Board of the issues on appeal.  Although the Board correctly concluded that the facts to be analyzed would be, essentially, the same whether CUE was considered or not, the issues are, in fact,  separate.  Further, the Board notes that, although the RO did not issue a new rating decision addressing CUE in the April 2008 decision, the May 2013 statement of the case clearly addressed the issue on appeal as a claim of CUE with regard to the effective dates assigned for the issues currently in appellate status.  The RO correctly identified the issue on appeal in the statement of the case, prior to the Veteran filing his VA Form 9 (Appeal to the Board of Veterans' Appeals).  

Thus, the Board has recharacterized the issues on appeal, as noted above.  The Board does observe that the subsequent August 2016 supplemental statement of the case did not address the issue of CUE.  However, because CUE claims must be evaluated based on the facts as they were known at the time of the underlying decision, any subsequent development would have no bearing on the adjudication of the claims, and any failure to readjudicate the issue of CUE would not prejudice the Veteran as no further relevant development could be accomplished.  

The Board further observes that in May 2005 the Veteran also alleged CUE with regard to an August 1998 VA decision determining that he was not eligible for VA benefits based on the character of his discharge.  That claim is separate from the CUE issues on appeal in this matter and was addressed in an August 2016 rating decision, which the Veteran has not appealed as of the issuance of this decision.  

The issues of entitlement to increased disability ratings for patellofemoral syndrome of the right knee, and right knee instability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran separated from active service in December 1996 under other than honorable conditions.  In December 2003, he filed a claim for revision of his discharge status with the Department of the Army.  On March 25, 2005, the Department of the Army Review Board granted partial relief, recharacterizing his discharge as "General, Under Honorable Conditions."  

2. The Veteran filed a claim of service connection for stomach ulcers, right knee strain, inguinal hernia, and a left shoulder disability on November 6, 1997; those claims were denied in August 1998 by virtue of his other than honorable discharge.

3. The Veteran reopened the claims of service connection for stomach ulcers, right knee strain, inguinal hernia, and a left shoulder disability on February 8, 2006.

4. The April 2008 rating decision did not contain CUE in that it was bound by the service departments findings with regard to the Veteran's discharge status, and obligated to assign the latest applicable date for the grant of service connection per the criteria given in 38 C.F.R. § 3.400(g).



CONCLUSIONS OF LAW

1. The April 2008 rating decision did not contain CUE in failing to assign an effective date prior to February 8, 2005, for the grant of service connection for stomach ulcers.  38 U.S.C.A. § 5107, 5109A, 5110, 7105 (West 2014); 38 C.F.R. § 3.12, 3.13, 3.102, 3.105, 3.203, 3.400 (2016). 

2. The April 2008 rating decision did not contain CUE in failing to assign an effective date prior to February 8, 2005, for the grant of service connection for a right knee strain.  38 U.S.C.A. § 5107, 5109A, 5110, 7105; 38 C.F.R. § 3.12, 3.13, 3.102, 3.105, 3.203, 3.400. 

3. The April 2008 rating decision did not contain CUE in failing to assign an effective date prior to February 8, 2005, for the grant of service connection for inguinal hernia.  38 U.S.C.A. § 5107, 5109A, 5110, 7105; 38 C.F.R. § 3.12, 3.13, 3.102, 3.105, 3.203, 3.400.

4. The April 2008 rating decision did not contain CUE in failing to assign an effective date prior to February 8, 2005, for the grant of service connection for a left shoulder disability.  38 U.S.C.A. § 5107, 5109A, 5110, 7105; 38 C.F.R. § 3.12, 3.13, 3.102, 3.105, 3.203, 3.400.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

As a preliminary matter, the Board finds that the Veterans Claims Assistance Act of 2000 (VCAA) is not applicable to this case as a matter of law.  The Court of Appeals for Veterans' Claims (Court) has held that the VCAA does not apply to CUE actions.  See Livesay v. Principi, 15 Vet. App. 165 (2001)(en banc) (holding VCAA does not apply to Board CUE motions); Baldwin v. Principi, 15 Vet. App. 302 (2001) (holding VCAA does not apply to RO CUE claims).  The general underpinning for the holding that the VCAA does not apply to CUE claims is that regulations and numerous legal precedents establish that a review for CUE is only upon the evidence of record at the time the decision was entered (with exceptions not applicable in this matter).  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993); Pierce v. Principi, 240 F.3d 1348 (Fed. Cir. 2001) (affirming the Court's interpretation of 38 U.S.C. § 5109A that RO CUE must be based upon the evidence of record at the time of the decision); Disabled Am. Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 2000) (upholding Board CUE regulations to this effect).

Clear and Unmistakable Error

The Veteran is presently service connected for stomach ulcers, right knee strain, inguinal hernia, and a left shoulder disability.  An effective date of February 8, 2005, for the grant of service connection has been assigned to all four disabilities.  Those effective dates were assigned in an April 2008 rating decision.  The Veteran has asserted CUE with regard to the effective dates of those grants of service connection.  Specifically, the Veteran contends that the proper effective date for the grant of service connection should be December 13, 1996, the date following service discharge, or in the alternative, within one year of November 6, 1997, the date his claims were originally filed.

An unappealed rating decision is final, and may not be revised based on the evidence of record at the time of the decision unless it is shown that the decision involved CUE.  38 U.S.C.A. § 7105 (West 2014).  Where CUE is found in a prior RO decision, the prior decision will be reversed or revised.  For the purpose of authorizing benefits, reversal or revision of the prior decision on the grounds of CUE has the same effect as if the correct decision had been made on the date of the prior decision.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105(a) (2016). CUE is a very specific and rare kind of error; it is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  To find CUE, the correct facts, as they were known at the time, must not have been before the adjudicator (a simple disagreement as to how the facts were weighed or evaluated will not suffice) or the law in effect at that time was incorrectly applied; the error must be undebatable and of a sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and the determination of CUE must be based on the record and law that existed at the time of the prior adjudication.  Allegations that previous adjudications have improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE. See 38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a); Pierce v. Principi, 240 F.3d 1348 (Fed. Cir. 2001); Damrel v. Brown, 6 Vet. App. 242 (1994); Fugo v. Brown, 6 Vet. App. 40 (1993).

After carefully reviewing all evidence in the record, the Board finds that the April 2008 rating decision was not based on CUE. In reaching this conclusion, the Board must consider the history of the claim.

The Veteran separated from active service in December 1996, under Other Than Honorable conditions.  His original claim of service connection for the issues on appeal was received by VA on November 6, 1997.  In a letter dispatched in August 1998, VA informed the Veteran that he was barred from entitlement to VA benefits by virtue of this discharge.  

On February 27, 2002, the Veteran filed a claim to reopen the previously disallowed claim.  An August 2002 letter from VA again denied the request to reopen due to an other than honorable military discharge.  In November 2002, in response to the RO's August 2002 decision letter, the Veteran filed a Notice of Disagreement with that determination.  In August 2003, the RO issued a statement of the case, again determining that the Veteran's character of discharge for the period of service from January 4, 1993 to December 12, 1996 was other than honorable, and thus a bar to VA benefits.  The Veteran did not formalize an appeal of that decision.

On December 1, 2003, the Veteran filed a request with the Department of the Army for consideration to upgrade the character of his discharge.  On March 25, 2005, the Department of the Army Discharge Review Board granted partial relief in the form of an upgrade to "General, Under Honorable Conditions" for the period of active military service from January 4, 1993, to September 4, 1995.  

On February 8, 2006, the Veteran submitted a new claim to VA to reopen the claims of service connection for stomach ulcers, right knee strain, inguinal hernia, and a left shoulder disability.  In a December 2007 rating decision, the RO granted service connection for all four claims with an effective date of March 25, 2005.  In April 2008, the RO issued a rating decision which granted an earlier effective date of February 8, 2005, for all four service-connected disabilities.   The Veteran did not appeal the dates assigned in that rating decision, and thus, that decision became final.  

In April 2011, the Veteran filed a claim for earlier effective dates for the four issues presently on appeal, which the RO concluded included a claim based on CUE with regard to the April 2008 rating decision.  Essentially, in that claim, the Veteran argues that because he was conditionally discharged in September 4, 1995, for the purposes of reenlistment, his original service period of three years should have been considered honorable under the provisions of 38 C.F.R. § 3.13(a) and (c) (2016).  In the alternative, he argues that under 38 C.F.R. § 3.400(g)(2), he should be afforded an effective date in correspondence with the original claim filed in November 1997.  

As a threshold matter, the Board finds that the April 2011 claim sets forth the arguments advanced on appeal with requisite specificity; thus the Board will adjudicate the claims on appeal.  See Simmons v. Principi, 17 Vet. App. 104, 114-115 (2003); see also Phillips v. Brown, 10 Vet. App. 25 (1997) (distinguishing the denial of a CUE claim, due to a pleading deficiency, and the denial of a CUE on the merits).  

First, with regard to his CUE claim based on an unconditional discharge in September 1995, a discharge to accept appointment as a commissioned or warrant officer, or to change from a Reserve or Regular commission to accept a commission in the other component, or to reenlist is a conditional discharge if it was issued during one of the following periods: (1) World War I; prior to November 11, 1918. As to reenlistments, this subparagraph applies only to Army and National Guard. No involuntary extension or other restrictions existed on Navy enlistments. (2) World War II, the Korean conflict or the Vietnam era; prior to the date the person was eligible for discharge under the point or length of service system, or under any other criteria in effect. (3) Peacetime service; prior to the date the person was eligible for an unconditional discharge.  38 C.F.R. § 3.13(a) (2016).

Despite the fact that no unconditional discharge may have been issued, a person shall be considered to have been unconditionally discharged or released from active military, naval or air service when the following conditions are met: (1) The person served in the active military, naval or air service for the period of time the person was obligated to serve at the time of entry into service; (2) The person was not discharged or released from such service at the time of completing that period of obligation due to an intervening enlistment or reenlistment; and (3) The person would have been eligible for a discharge or release under conditions other than dishonorable at that time except for the intervening enlistment or reenlistment. 38 C.F.R. § 3.13(c).

The Board acknowledges that at the time of the April 2008 rating decision, the RO was aware of the Veteran's contention that he had been conditionally discharged on September 5, 1995, and therefore his period of service through that date should be classified as honorable.  Such a contention was clearly stated by the Veteran's representative in a May 4, 2005, claim of CUE with regard to the August 1998 VA determination.  Likewise, it was the underlying reason that the Army Discharge Review Board granted partial relief in the form of an upgrade to "general, under honorable conditions" for the period of active military service from January 4, 1993, to September 4, 1995.  These facts were clear and known at the time the April 2008 rating decision was issued.  

However, the fact that 38 C.F.R. § 3.13 specifies what constitutes a conditional discharge for purposes of implementation of various laws and regulations, has no bearing on VA when adjudicating effective dates which had previously been denied by virtue of other than honorable discharge.  The designation of the discharge as honorable by the service department is binding on VA as to character of discharge.  38 C.F.R. § 3.12 (a) (2016).  Service department findings (i.e., the Army, Navy, and Air Force) are binding and conclusive upon VA for purposes of establishing an individual's service.  VA does not have the authority to alter the findings of the service department.  38 C.F.R. § 3.203 (a); Spencer v. West, 13 Vet. App. 376, 380 (2000); Venturella v. Gober, 11 Vet. App. 340, 341 (1997).  VA has no authority to alter a claimant's discharge classification - the claimant's recourse is with the service department.  Harvey v. Brown, 6 Vet. App. 416 (1994).  

Generally speaking, the effective date for a grant of compensation will be the day following separation from active service, or the date entitlement arose, if a claim is received within one year of separation.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400(b)(2)(ii) (2016).  Otherwise the effective date of the award of an evaluation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  Id.    

However, where entitlement to service connection is established as a result of a correction, change, or modification of a military records, or of a discharge or dismissal, the award of service connection will be effective from the latest of the following dates: (1) the date of the application for correction, change or modification with the respective service department, in either  an original or disallowed claim; (2) the date of receipt of the claim, if the claim was disallowed; or, (3) one year prior to the date of reopening of a disallowed claim.  38 C.F.R. § 3.400(g).

Essentially, although VA was aware that the Veteran's period of service up until September 5, 1995, was, in fact, honorable as previously determined by the service department on March 25, 2005, it had no authority on its own to alter the service department records.  In fact, the Board observes that by the time the effective dates in question were assigned, the service department had already changed the character of the Veteran's discharge in September 1995 to Under Honorable Conditions.  In such a case, VA must assign an effective date per the criteria given under 38 C.F.R. § 3.400(g).  The April 2008 rating decision assigned an effective date per 38 C.F.R. § 3.400(g), therefore, no clear and unmistakable error is found.

As to the Veteran's argument that 38 C.F.R. § 3.400(g)(2) should provide for an effective date corresponding to the claims filed on November 6, 1997, the date of his original disallowed claim, the Board also fails to find CUE.  As stated above, the applicable code provides that when entitlement to service connection is established as a result of a correction, change, or modification of a military records, or of a discharge or dismissal, the award of service connection will be effective from the latest of the following dates: (1) the date of the application for correction, change or modification with the respective service department, in either  an original or disallowed claim; (2) the date of receipt of the claim, if the claim was disallowed; or, (3) one year prior to the date of reopening of a disallowed claim.  

In this case, while the original claims that were disallowed were, in fact, filed in November 1997, the Veteran reopened the claims on February 8, 2006.  One year prior to that date is February 8, 2005.  This is the later of the two dates, and therefore is the correct date under the statutory criteria.  The Board has also considered whether the date of the Veteran's claim of correction to the service department would provide for an earlier effective date, but finds that it does not.  That claim was filed in December 2003.  As that is not the latest of the possible dates, it is not the appropriate date for the effective date for the grant of this issues on appeal.  Thus, no CUE was committed when assigning the effective date of February 8, 2005, for the grant of service connection for the issues on appeal.  

In sum, the Board finds that the April 2008 rating decision did not contain clear and unmistakable error with regard to the effective dates assigned for the grants of service connection for stomach ulcers, right knee strain, inguinal hernia, or a left shoulder disability.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet App. 49 (1990); 38 C.F.R. § 3.102 (2016).


ORDER

The appeal to establish CUE in an April 2008 rating decision which assigned an effective date of February 8, 2005, for the grant of service connection for stomach ulcers is denied.  

The appeal to establish CUE in an April 2008 rating decision which assigned an effective date of February 8, 2005, for the grant of service connection for right knee strain is denied.  

The appeal to establish CUE in an April 2008 rating decision which assigned an effective date of February 8, 2005, for the grant of service connection for inguinal hernia is denied.  

The appeal to establish CUE in an April 2008 rating decision which assigned an effective date of February 8, 2005, for the grant of service connection for a left shoulder disability is denied.  


REMAND

Inasmuch as the Board sincerely regrets any further delay in the adjudication of the remaining claims on appeal, recent action by the Court of Appeals for Veterans Claims (Court) requires the Board to issue an additional remand in this matter.  On July 5, 2016, the Court issued a precedential decision in the matter of Correia v. McDonald which involved determining the proper interpretation of the final sentence of 38 C.F.R. § 4.59 (2016).  The Court's holding implies that all range of motion testing must include active motion, passive motion, weight-bearing motion, and non-weight-bearing motion, and must be compared to the opposite joint, when possible.  Correia v. McDonald, 28 Vet. App. 158 (2016).

The Veteran was afforded a new VA examination in August 2016, per the Board's prior remand orders.  Unfortunately, that examination did not meet the criteria set forth in Correia.  Specifically, although the examination reported range of motion in degrees before and after repetitive motion, it is not specified if those findings were conducted in active or passive motion.  Further, it was not specified whether range of motion testing was conducted in weight bearing or non-weight bearing motion.  

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file, any outstanding VA treatment records.  The Veteran should also be afforded the opportunity to submit any additional private treatment records pertinent to the claims on appeal.

2. Schedule the Veteran for a new VA examination of his right knee disabilities.  The complete claims file should be made available to the examiner selected to conduct the examination.  

The examiner should provide a complete description of the Veteran's right and left knee disabilities, to include degrees of flexion and extension; any existence of impairment of the tibia and fibula, to include malunion and nonunion; any existence of recurrent subluxation or lateral instability; and whether the Veteran's knees are ankylosed.  Additional limitation of motion due to pain, weakness, fatigability, or incoordination should be reported (that determination must be expressed in terms of degrees of additional limitation of motion).  

All findings must include range of motion testing in active motion and passive motion as well as weight bearing and non-weight bearing motion.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

3. Thereafter, readjudicate the claims on appeal in light of all evidence of record.  If any benefit sought on appeal should remain denied or not be granted in full, issue the Veteran and his representative a supplemental statement of the case and afford adequate time to respond before returning the matter to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


